Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER C.URIAM:
Robert B. Broughton, Jr. and Celeste G. Broughton appeal the district court’s order denying their motion for sanctions. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis- and dismiss the appeal for- the reasons stated by the district court. Broughton v. McClain, 587 Fed.Appx. 81 (E.D.N.C.2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.